Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                PageID.464       Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


United States of America,

        Plaintiff,

v.                                           Case No. 15-20783

Leroy Cannon,                                Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                             OPINION AND ORDER
                 GRANTING MOTION FOR COMPASSIONATE RELEASE
                         PURSUANT TO 18 U.S.C § 3582(c)

        In 2017, Defendant Leroy Cannon (“Cannon”) pleaded guilty to distribution of heroin

and this Court sentenced him to 188 months’ imprisonment. Cannon is expected to be released in

2028.

        Cannon is now seventy-one years old and suffers from diabetes, Stage-3 chronic kidney

disease, obesity, hypertension, high cholesterol, and gout. Acting through counsel, he now

moves for compassionate release, arguing that he is at risk of developing life-threatening

symptoms if he contracts the novel coronavirus (“COVID-19”). The Government concedes that

Cannon’s age, medical conditions and the threat of COVID-19 combine to form “extraordinary

and compelling reasons” for Cannon’s release, but opposes Cannon’s release on the grounds that

he is a danger to the community and because the § 3553(a) factors do not favor release. The

Court held a hearing on this motion on September 25, 2020.

        For the reasons below, the Court will grant Cannon’s motion, reduce his custodial

sentence to time served, and impose a new term of supervised release equal to the undischarged
                                                1
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.465      Page 2 of 13




portion of his custodial sentence. Cannon shall be confined to his residence as a condition of his

new term of supervised release.

                                        BACKGROUND

       In this criminal action, Cannon pleaded to Count Two of the Superceding Indictment,

which charged him with distribution of heroin in violation of 21 U.S.C. § 841(a)(1).

       On September 23, 2016, this Court imposed a bottom-of-the-Guidelines-sentence of 188

months’ imprisonment. (ECF No. 45). Cannon appealed the Court’s judgment but later

voluntarily dismissed his appeal. (ECF No. 48). According to the Bureau of Prisons’s website,

Cannon is expected to be released on December 31, 2028.

       On May 27, 2020, Cannon moved for compassionate release based on his age, medical

conditions, and COVID-19. (ECF No. 55). The Government opposed this motion, asserting that

Cannon had failed to exhaust his administrative remedies. (ECF No. 57). The Court agreed that

Cannon had not met his burden to show that he had exhausted his administrative remedies and

denied Cannon’s motion without prejudice. (ECF No. 58).

       On July 25, 2020, Cannon filed a second motion for compassionate release, asserting that

he has now exhausted his administrative remedies. (ECF No. 62). The Government opposes

Cannon’s current motion on procedural grounds and on the merits. As to procedure, the

Government asserts that Cannon has still not properly exhausted his administrative remedies

because he only sought home confinement, not compassionate release. As to the merits, the

Government concedes that Cannon presents “extraordinary and compelling reasons” that justify

compassionate release during the COVID-19 pandemic. However, the Government argues that

Cannon remains a danger to the community under § 3142(g) and that the § 3553(a) factors do

not favor release.
                                                 2
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.466       Page 3 of 13




       On September 25, 2020, the Court held a hearing on Cannon’s motion, using Zoom

videoconference technology.

                                           ANALYSIS

I.     Exhaustion

       As a threshold matter, the Government argues that Cannon’s motion should be denied

without prejudice because he did not exhaust his administrative remedies before filing it.

       18 U.S.C. § 3582(c)(1)(A) allows a criminal defendant to move to modify his term of

imprisonment “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” The United States Court of Appeals for the Sixth Circuit examined the nature of these

prerequisites for a defendant to properly file a motion for compassionate release. In United

States v. Alam, 960 F.3d 831 (6th Cir. June 2, 2020), the Sixth Circuit held that §

3582(c)(1)(A)’s exhaustion requirement is a mandatory claim-processing rule. Id. at 833. If a

defendant fails to comply with this rule, and the Government timely objects to his motion on that

basis, the Court must enforce the exhaustion requirement and deny the motion without prejudice.

Id. at 834, 836. The Court may not craft an exception to this statutory exhaustion requirement,

even for a motion filed because of a legitimate fear of COVID-19. Id. at 834.

       Here, the Government provides an email exchange that Cannon had with BOP officials

about a March 31, 2020 “cop-out” that he gave his case manager. In an email, Cannon asks

“whether or not [he] qualif[ies] for Home Confinement as requested in [his] cop-out.” (ECF No.

62-2, PageID 324). The Government asserts that this email exchange shows that Cannon sought

home confinement, not compassionate release.
                                                 3
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                PageID.467       Page 4 of 13




       In reply, Cannon provides a copy of the request that he sent BOP authorities on March

31, 2020. (ECF No. 65-1). In this request, Cannon specifically requests compassionate release

due to his “age, medical conditions, and the heightened risk of getting infected and possibly

dieing [sic] from the coronavirus if exposed to it[.]” Id. This request was dated March 31, 2020.

Cannon filed his motion on July 25, 2020, more than 30 days after he submitted his

compassionate release request to BOP authorities. Thus, he has satisfied § 3582(c)(1)(A)’s

requirements and the Court shall proceed to the merits.

II.    The Merits

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” In addition to

this finding, the Court must also consider the sentencing factors described in 18 U.S.C. § 3553(a)

and decide if a sentence reduction would be “consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Cannon’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.” The category of “Other Reasons”

requires the BOP to determine that “there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons” outlined in the other three

categories. U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D). The BOP has released
                                                4
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.468      Page 5 of 13




Program Statement 5050.50 to guide its determination of extraordinary and compelling

circumstances under this fourth category. Federal Bureau of Prisons, U.S. Department of Justice,

Program Statement 5050.50: Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).

       “In all, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted).

       A.      Extraordinary and Compelling Reasons / U.S.S.G. § 1B1.13

       The First Step Act effectively transferred the power to determine whether “extraordinary

and compelling reasons” exist from the BOP to the federal courts. See, generally, United States

v. Young, 2020 WL 1047815 at *3-6 (M.D. Tenn. March 4, 2020) (describing changes in the

statutory and regulatory standards that governed compassionate release motions from 1984 to the

present). Before the First Step Act, the BOP made that call by applying a standard articulated by

the United States Sentencing Commission in an Application Note to U.S.S.G. § 1B1.13. Id.

Today, that finding is not predicated on either that Application Note or the BOP’s judgment

because the First Step Act gave the judiciary “the authority to reduce a prisoner’s sentence upon

the [C]ourt’s independent finding of extraordinary or compelling reasons.” Id. at *6 (collecting

cases). To make this finding, the Court may still look to § 1B1.13’s Application Note for

guidance in applying this “vague standard.” United States v. Ebbers, __ F.Supp.3d __, 2020 WL




                                                 5
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.469      Page 6 of 13




91399 at *2 (S.D.N.Y. Jan. 8, 2020); see also United States v. Beck, 425 F.Supp.3d 573, 579

(M.D.N.C. 2019).1

       To begin, § 1B1.13’s Application Note provides certain circumstances in which a

prisoner’s medical condition constitutes an extraordinary and compelling reason for a sentence

reduction:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
          requirements of subdivision (2), extraordinary and compelling reasons exist under
          any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.

                      (i)     The defendant is suffering from a terminal illness (i.e., a serious
                              and advanced illness with an end of life trajectory). A specific
                              prognosis of life expectancy (i.e., a probability of death within a
                              specific time period) is not required. Examples include metastatic
                              solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                              organ disease, and advanced dementia.

                      (ii)    The defendant is

                              (I)     suffering from a serious physical or medical condition,

                              (II)    suffering from a serious functional or cognitive
                                      impairment, or

                              (III)   experiencing deteriorating physical or mental health
                                      because of the aging process,

                      that substantially diminishes the ability of the defendant to provide self-
                      care within the environment of a correctional facility and from which he
                      or she is not expected to recover.

U.S.S.G. § 1B1.13, comment. (n.1) (2018).

1

 Whether the Application Note to § 1B1.13 restricts the Court’s analysis of “extraordinary and
compelling reasons” or is merely guidance is not dispositive of this motion, or likely of any other
similar motion. Even if § 1B1.13 is only guidance, the defendant’s release must still be consistent
with that section under 18 U.S.C. § 3582(c)(1)(A) (requiring a sentence reduction to be “consistent
with applicable policy statements issued by the Sentencing Commission.”)
                                                 6
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.470       Page 7 of 13




       Cannon’s medical conditions are numerous and severe: diabetes, Stage-3 chronic kidney

disease, obesity, hypertension, high cholesterol, and gout. According to the Centers for Disease

Control, several of Cannon’s conditions increase his risk of severe illness from COVID-19.

People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last accessed July 22, 2020) (listing obesity, coronary artery disease, and

diabetes as conditions that place people at an increased list and hypertension as a condition that

might place people at an increased risk). And Cannon’s age is another factor that increases his

risk of developing severe illness from COVID-19. Older Adults, CENTERS FOR DISEASE

CONTROL, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html. (last accessed July 22, 2020).

       The Government concedes that Cannon’s medical conditions qualify as an extraordinary

and compelling reason for his release. Thus, there is no dispute that Cannon has established

“extraordinary and compelling reasons” or that his release would be consistent with the

applicable policy statement issued by the Sentencing Commission. Moreover, the Court finds

that Cannon has presented extraordinary and compelling reasons that justify compassionate

release and that Cannon’s release would be consistent with the applicable policy statements

issued by the Sentencing Commission. “[T]he heightened risk of severe illness or death faced by

[Cannon] if or when he inevitably comes in contact with the virus…creates the extraordinary and

compelling circumstances here.” United States v. Rahim, 2020 WL 2604857 at *3 (E.D. Mich.

May 21, 2020).

       The Court’s conclusion on this issue is consistent with the conclusions of other courts in

this district that have held that extraordinary and compelling reasons warrant the compassionate
                                                 7
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                 PageID.471      Page 8 of 13




release of defendants like Cannon during the COVID-19 pandemic. See Rahim, 2020 WL

2604857 at *2 (finding extraordinary and compelling reasons warranting compassionate release

for a sixty-seven-year-old defendant with medical conditions including diabetes, hypertension,

and coronary artery disease serving a sentence for health care fraud); United States v. Saad, 2020

WL 2251808 at *6 (E.D. Mich. May 5, 2020) (finding extraordinary and compelling reasons

warranting compassionate release for seventy-one-year-old defendant with serious underlying

health conditions including chronic kidney disease, hypertension, and diabetes serving sentence

for non-violent conviction); United States v. Pomante, 2020 WL 2513095 at *7 (finding

extraordinary and compelling reasons warranting compassionate release for sixty-nine-year-old

defendant with serious underlying pre-existing medical conditions, including chronic kidney

disease, hypertension, obesity, and diabetes serving sentence for non-violent conviction); United

States v. Al-Jumail, 2020 WL 2395224 at *1 (E.D. Mich. May 12, 2020) (finding extraordinary

and compelling reasons warranting compassionate release for sixty-year-old defendant with

serious underlying health conditions including coronary artery disease, diabetes, and retinal

disease serving sentence for non-violent conviction); United States v. Reddy, 2020 WL 2320093

at *1 (E.D. Mich. May 11, 2020) (finding extraordinary and compelling reasons warranting

compassionate release for seventy-three-year-old defendant with serious underlying health

conditions including diabetes, hypertension, and various orthopedic and pain-related problems

serving sentence for non-violent conviction).

       B.      Cannon’s Threat under § 3142(g)

       18 U.S.C. § 3142(g) outlines factors to be considered when determining whether a

defendant presents a danger to “the safety of any other person and the community:”


                                                8
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                   PageID.472     Page 9 of 13




       (1) the nature and circumstances of the offense charged, including whether the offense is
           a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
           involves a minor victim or a controlled substance, firearm, explosive, or destructive
           device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

                    (A) the person’s character, physical and mental condition, family ties,
                        employment, financial resources, length of residence in the community,
                        community ties, past conduct, history relating to drug or alcohol abuse,
                        criminal history, and record concerning appearance at court
                        proceedings; and

                    (B) whether, at the time of the current offense or arrest, the person was on
                        probation, on parole, or on other release pending trial, sentencing,
                        appeal, or completion of sentence for an offense under Federal, State, or
                        local law; and

       (4) the nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release. In considering the conditions of release described in
       subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer may upon his
       own motion, or shall upon the motion of the Government, conduct an inquiry into the
       source of the property to be designated for potential forfeiture or offered as collateral to
       secure a bond, and shall decline to accept the designation, or the use as collateral, of
       property that, because of its source, will not reasonably assure the appearance of the
       person as required.


18 U.S.C. § 3142(g).

       The Government argues that, applying these factors, Cannon is a danger to the

community. During the hearing, the Government acknowledged that Cannon’s criminal history

has not included any violence or guns. But the Government contends that Cannon may pose a

danger to the community if released because he will continue to engage in selling drugs.

       The Court disagrees.

       First, Cannon is now seventy-one years old, and has a host of medical issues. Second,


                                                 9
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                  PageID.473      Page 10 of 13




 upon his release Cannon will have the full support – including financial support – of his six

 siblings and two children. In addition, his family is opening a clothing store and Cannot will

 have the opportunity to work at that business. Based on the Court’s intimate knowledge of this

 case and all of the information presented in connection with this motion, the Court concludes

 that Cannon is not a threat to the community under 18 U.S.C. § 3142(g).

        C.      18 U.S.C. § 3553(a) factors
        To gain compassionate release, the 18 U.S.C. § 3553(a) sentencing factors must weigh in

 Cannon’s favor.

    (a) Factors to be considered in imposing a sentence.--The court shall impose a sentence
        sufficient, but not greater than necessary, to comply with the purposes set forth in
        paragraph (2) of this subsection. The court, in determining the particular sentence to be
        imposed, shall consider—

        (1) the nature and circumstances of the offense and the history and characteristics of the
            defendant;

        (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                    provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational training,
                    medical care, or other correctional treatment in the most effective manner;

        (1) the kinds of sentences available;

        (2) the kinds of sentence and the sentencing range established for—

                (A) the applicable category of offense committed by the applicable category of
                    defendant as set forth in the guidelines—

                     (i)    issued by the Sentencing Commission pursuant to section 994(a)(1)
                            of title 28, United States Code, subject to any amendments made to
                                                 10
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                  PageID.474     Page 11 of 13




                            such guidelines by act of Congress (regardless of whether such
                            amendments have yet to be incorporated by the Sentencing
                            Commission into amendments issued under section 994(p) of title
                            28); and that,

                    (ii)    except as provided in section 3742(g), are in effect on the date the
                            defendant is sentenced; or

               (B) in the case of a violation of probation or supervised release, the applicable
                   guidelines or policy statements issued by the Sentencing Commission
                   pursuant to section 994(a)(3) of title 28, United States Code, taking into
                   account any amendments made to such guidelines or policy statements by act
                   of Congress (regardless of whether such amendments have yet to be
                   incorporated by the Sentencing Commission into amendments issued under
                   section 994(p) of title 28);

        (5) any pertinent policy statement—

                (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title
                    28, United States Code, subject to any amendments made to such policy
                    statement by act of Congress (regardless of whether such amendments have
                    yet to be incorporated by the Sentencing Commission into amendments
                    issued under section 994(p) of title 28); and

                (B) that, except as provided in section 3742(g), is in effect on the date the
                    defendant is sentenced.1

        (5) the need to avoid unwarranted sentence disparities among defendants with similar
            records who have been found guilty of similar conduct; and

        (6) the need to provide restitution to any victims of the offense.


 18 U.S.S.C. § 3553(a).

        At sentencing, Cannon’s Guidelines range was 188 to 235 months’ imprisonment. After

 considering the § 3553(a) factors, the Court imposed a sentence at the bottom of that range.

         While the sentence imposed was just, the Court finds that consideration of the factors set

 forth in § 3553(a) favor compassionate release. As the Government notes, the nature and

 circumstances of Cannon’s offense was serious. But the Court finds that releasing Cannon to

                                                 11
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                   PageID.475       Page 12 of 13




 home confinement after he has served a significant amount of time in prison would be consistent

 with the other § 3553(a) factors, and that those factors outweigh the seriousness-of-offense

 factor.

           Clearly, Cannon’s most relevant personal characteristic is his health and vulnerability to

 COVID-19. As described above, Cannon has several serious medical conditions that increase his

 risk of severe illness or death from COVID-19. Moreover, the Court is confident that the length

 of the prison sentence that Cannon has already served, plus additional time on home confinement

 and supervised release, reflects the seriousness of his offense, promotes respect for the law,

 provides just punishment, and affords adequate deterrence to criminal conduct. Given Cannon’s

 age and health, his lack of any history of violence or guns, and the strong family support that is

 now in place for him, this Court does not believe that Cannon’s release will endanger the public

 or encourage him to commit further crimes. And Cannon’s release will not produce unwarranted

 sentencing disparities because it accounts for his unique medical conditions in light of the

 COVID-19 pandemic. Thus, the Court concludes that granting compassionate release to Cannon

 would be consistent with and supported by the § 3553(a) factors.

                                    CONCLUSION AND ORDER

           For the reasons stated above, IT IS HEREBY ORDERED that Cannon’s Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c) is GRANTED. The custodial portion of

 Cannon’s sentence is reduced to time served, and the Court imposes a new term of supervised

 release equal to the unserved portion of the original term of imprisonment (as calculated by the

 BOP). Following the completion of this newly imposed term of supervised release, Cannon shall

 begin serving the four-year term of supervised release that the Court imposed in its original

 Judgment.
                                                   12
Case 2:15-cr-20783-SFC-APP ECF No. 67 filed 10/05/20                  PageID.476      Page 13 of 13




        As a condition of Cannon’s newly imposed term of supervised release, he shall

 participate in the Location Monitoring Program utilizing technology determined by the Probation

 Department for 12 months and abide by all the requirements of the Program. During this term,

 Cannon shall be restricted to his residence at all times, except for employment; education;

 religious services; medical, substance abuse, or mental health treatment; attorney visits; court

 appearances; court-ordered obligations; or other activities as preapproved by the officer (home

 detention).

        In addition to the home confinement described above, the newly imposed term of

 supervised release shall include all mandatory, standard, and special conditions included in

 Cannon’s original term of supervised release, as described in the Court’s original Judgment

 (ECF No. 45). Defendant’s original sentence remains unchanged in all other respects.

         Finally, upon release, Cannon must self-quarantine at home for 14 days.

        IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

 Dated: October 5, 2020




                                                 13
